NO. 07-01-0271-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                  SEPTEMBER 4, 2001

                         ______________________________


                 GUARDIANSHIP OF CHRISTOPHER TODD TONEY,
                         AN INCAPACITATED PERSON

                       _________________________________

                FROM THE COUNTY COURT OF RANDALL COUNTY;

                   NO. 13,674; HONORABLE TED WOOD, JUDGE

                         _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Gloria Toney attempts to appeal an order dated June 21, 2001, removing

her as guardian of Christopher Todd Toney. Although appellant filed a notice of appeal,

she has never paid the filing fee required pursuant to Rule 5 of the Texas Rules of

Appellate Procedure. Appellant filed an affidavit of indigence but, by order dated July 18,

2001, this court overruled her motion to prosecute this appeal as an indigent.
       On August 15, 2001, appellant was notified that if the filing fee was not paid by

Monday, August 27, 2001, this appeal would be subject to dismissal. See Tex. R. App. P.

42.3. Neither a response to that letter has been received nor has the filing fee been paid.


       Accordingly, the appeal is hereby dismissed.




                                                 Per Curiam


Do not publish.




                                            2